COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER GRANTING TEMPORARY RELIEF

Appellate case name:        In re William H. Atwell, II

Appellate case number:      01-18-01066-CV

Trial court case number:    463026

Trial court:                Probate Court No. 3 of Harris County

       On April 2, 2019, relator William H. Atwell, II, filed an emergency motion for
temporary relief. See TEX. R. APP. P. 52.10. The real party in interest, Regena Atwell
a/k/a Gena Atwell, filed a response the same day.
      Relator’s request for temporary relief is GRANTED. See TEX. R. APP. P. 52.10(b).
We stay all trial court proceedings until further orders of this Court.


       It is so ORDERED.


Judge’s signature:____/s/ Justice Peter Kelly______
                    Acting individually  Acting for the Court


Date: __April 4, 2019___